Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of 62/260,617 with a filing date 11/29/2015. 
2.	Amendment of claim 21, cancelation of claims 1-20 in the amendment filed on 9/08/2021 is acknowledged. Claims 21-29 are pending in the application. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Marc Baumgartner on September 14, 2021.  The application has been amended as follows:
	Delete original claim 27, and amend claim 27 as follows:	
Claim 27 (Currently Amended):  A method of modulating nuclear receptor subfamily 2 group F member 6 (NR2F6) activity by exposure of NR2F6 to an effective amount of a compound capable of having a binding interaction with the ligand binding domain of NR2F6 to modulate NR2F6 activity, wherein said compound is selected from the group consisting of: formylindolo (3,2-B) carbazole, 4-hydroxyphenylretinamide, 3,5-Diiodo-L-tyrosine, Rifampicin, and N-[3-(diethylsulfamoyl)phenyl]-2-(3-pyrrolidin-1-ylsulfonylanilino)acetamide (compound Z30972366), wherein said modulation comprises the inhibition of NR2F6 activity and leads to augmentation of an immune response.
Reasons for Allowance
4.	Since claims 12 and 17 have been canceled, therefore the rejection of claims 12
and 17 under 35 U.S.C. 112 (a) or 112 (b) has been obviated herein.
5.	Since claims 12-18 and 20 have been canceled, therefore the rejection of claims 12-18 and 20 under 35 U.S.C. 103 (a) over Safe et al., Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 has been obviated herein.
6. 	Claims 21-29 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 21-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
                Conclusion
Any inquiry concerning this communication or earlier communications from the
	examiner should be directed to REI TSANG SHIAO whose telephone number is  
         (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 14, 2021